Judgment, Supreme Court, Bronx County (Dorothy Chin Brandt, J.), entered on or about August 9, 1993, dismissing appellant’s petition for a writ of habeas corpus, unanimously affirmed, without costs.
The IAS Court properly determined that appellant was not entitled to the five-day notice requirement contained in Executive Law § 259-i (3) (c) (iii), since Executive Law § 259-i (3) (c) (i) eliminated the necessity for a preliminary revocation hearing in appellant’s case, due to his 1992 conviction in North Carolina while still under parole supervision in New York (Matter of Gonzalez v New York State Div. of Parole, 176 AD2d 237). Concur—Murphy, P. J., Ellerin, Ross, Nardelli and Williams, JJ.